Order entered September 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01059-CV

                       IN RE KENNETH LEO BUHOLTZ, Relator

                Original Proceeding from the 469th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 469-51173-2010

                                          ORDER
                       Before Justices Lang-Miers, Evans, and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE